ITEMID: 001-66640
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF ROMANOW v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 9. The applicant was born in 1962 and lives in Poznań.
10. In March 1988 the applicant got divorced. She has two children, who were at that time about two years old and four years old respectively.
11. On 22 May 1988 she filed with the Poznań District Court (Sąd Rejonowy) a petition in which she sought the division of the shared property of her and her former husband.
12. The court held hearings on 29 September and 11 November 1988, 4 April and 30 May 1989, 24 March, 24 May, 28 August and 25 October 1990, 4 February, 24 August and 18 November 1992, 27 January, 12 May and 19 August 1993, 9 November 1994, 11 January, 22 February, 26 April, 21 June and 25 August 1995, 9 February, 3 July, 16 October and 15 November 1996, 23 May and 31 December 1997, as well as 16 January 1998.
13. The court ordered 6 expert opinions concerning the value of the disputed property, out of which 3 had been prepared with a delay of five months.
14. On 16 January 1998 the court gave judgment. It granted the applicant, inter alia, the right to the flat in a housing co-operative and several objects located there. Her husband was granted, inter alia, a car and he was supposed to pay a certain sum to the applicant. The court pointed out that the parties to the proceedings had contested each other's statements with respect to most of the objects and on a few occasions had changed their own statements.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
